COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-092-CV
 
  
CITY 
OF ARLINGTON                                                             APPELLANT
  
V.
  
ROBERT 
HEFNER AND                                                            APPELLEES
BOBBIE 
JO HEFNER
 
 
------------
FROM 
THE 348TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
    
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
April 28, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.